November 5, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 76 line 1, “the first link” lacks antecedent basis.  In claim 75, Applicant claims “a front link” and “a rear link” but nowhere in Clam 75 does Applicant claim “a first link”.
The aforementioned problem renders the claim vague and indefinite.  Clarification and/or correction is required
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-76, 82, 87-88, 93-95, 97-99,102-104 and 105-107 are rejected under 35 U.S.C. 103 as being unpatentable over Piretti (U.S. Patent No. 9,883,746 B2) in view of Takeuchi et al (U.S. Patent No. 8,752,896 B2).

    PNG
    media_image1.png
    181
    324
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    185
    247
    media_image2.png
    Greyscale

Piretti teaches body support assembly comprising: a base member 20; a lower support 36 structure comprising: a longitudinally extending portion 38 coupled to the base member 20 at a first location; a front link 42 extending upwardly from the longitudinally extending portion 38 forwardly of the first location; and a rear link 44 extending upwardly from the longitudinally extending portion 38 rearwardly of the first location; a back frame 16 comprising a first lower portion 54 extending rearwardly from the rear link 44 and an upright portion 60 extending 

    PNG
    media_image3.png
    338
    227
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    303
    234
    media_image4.png
    Greyscale

However, Takeuchi et al teach the concept of a similar a back frame comprising a first lower portion extending rearwardly and an upright portion extending upwardly from the lower portion, and a back support 4 pivotally connected to an upright portion at a second location above the seating surface. As for claim 82, Takeuchi et al teach that the second lower portion of the back support comprises a curved transition portion spaced above the first lower portion of the back frame and defining an open lateral pass through there between. It would have been obvious and well within the level of ordinary skill in the art to modify the chair, as taught by Piretti, to include a back frame  comprising a first lower portion extending rearwardly and an upright 
As for claim 76, Piretti teaches that the front link comprises a pair of laterally spaced front links.
As for claim 87, Piretti teaches that the first lower portion of the back frame and the lower support structure comprise overlapping portions defining at least in part the rear link.
As for claim 88, Piretti teaches that the longitudinally extending portion and/or the front link define a first flex region, wherein the longitudinally extending portion defines a second flex region adjacent the rear link, wherein the seat support member and front link define a third flex region adjacent the front link, and wherein the seat support member defines a fourth flex region adjacent the rear link.
As for claims 93-94, Piretti teaches a back support that has an S-shaped profile when viewed from a left side thereof; wherein the back support comprises a forwardly facing convex bow shape at a third location proximate a lumbar region of the back support and a rearwardly facing convex bow shape at a fourth location spaced below the third location.

    PNG
    media_image5.png
    325
    230
    media_image5.png
    Greyscale

As for claim 95, Piretti teaches that the lower portion of the back support comprises an arm extending forwardly from the rearwardly facing convex bow shape, wherein the arm is coupled to the rear link (See Fig. 2 above).

Claims 77-78, 89, 91-92, 96, and 108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636